Citation Nr: 9904653	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, granted service connection for asthma with 
assignment of a non-compensable evaluation, and for residuals 
of a right shoulder injury with assignment of a 10 percent 
evaluation.  In December 1994 the M&ROC granted an increased 
(compensable) rating of 10 percent for asthma.  

In March 1996 the Board remanded the issues of entitlement to 
increased evaluations for residuals of a right shoulder 
injury and asthma to the M&ROC for further development.  
During the interim, jurisdiction of the veteran's claims file 
was assumed by the RO in Winston-Salem, North Carolina.  In 
August 1996 the RO reduced the evaluation for residuals of a 
right shoulder injury from 10 percent to noncompensable, and 
affirmed the 10 percent evaluation for asthma.  In February 
1997 the Board denied entitlement to an increased 
(compensable) evaluation for residuals of a right shoulder 
injury, and remanded the issue of entitlement to an increased 
evaluation for asthma to the RO for further adjudication and 
development.  

In June 1998 the Fargo, North Dakota RO affirmed the 10 
percent evaluation for asthma.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Associated with the claims file is a private treatment record 
dated in August 1997.  Included in the record is a notation 
that the veteran had been seen in an emergency room for 
asthma one week prior to the date of treatment.  Review of 
the claims file demonstrates that the treatment records 
evidencing the emergency room visit for asthma have not been 
associated with the claims file.  The Board finds such 
treatment records are pertinent to the veteran's claim as it 
is the first time that she sought treatment at an emergency 
room for asthma.  

As the Board has determined that a remand is required to 
obtain the outstanding emergency room treatment records, the 
veteran should also be afforded a VA examination to determine 
the nature and extent of severity of her service-connected 
asthma.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support her 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

The case is remanded to the RO for the following development:  

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment, of medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated the veteran for asthma since 
June 1998.  

After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
The Board is particularly interested in 
the treatment records from the veteran's 
August 1997 emergency room visit.  
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment records.

2.  The veteran should be afforded a VA 
examination by a specialist in 
respiratory diseases to determine the 
nature and extent of severity of her 
asthma.  The claims file, a separate copy 
of this remand, and copies of both the 
previous and amended criteria for rating 
pulmonary disorders must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special and studies should be conducted.  
The examiner should address the provided 
rating criteria in the evaluation of 
asthma.  Any opinions expressed as to the 
severity of asthma must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for asthma under 
the previous and amended criteria with 
application of those criteria more 
favorable to the appellant.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


